Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 22, 2016

The Court of Appeals hereby passes the following order:

A16A0911. THOMASINA GOODGAME et al. v. FEDERAL NATIONAL
    MORTGAGE ASSOCIATION.

      This case began as a dispossessory action in magistrate court. After the
magistrate court entered judgment in favor of Federal National Mortgage Association,
Thomasina Goodgame filed an appeal in superior court. The superior court also
entered a writ of possession in favor of Federal National Mortgage Association, and
Goodgame filed an application for discretionary appeal and a notice of appeal to this
Court. We dismissed Goodgame’s application for discretionary appeal as untimely.
See Case No. A16D0122. We, likewise, must dismiss this direct appeal.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Goodgame was required to follow the discretionary appeal procedures to
obtain review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor
Mortgage Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Goodgame’s failure
to do so deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            02/22/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.